NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 14-1292
                                       ___________

                                  BARRY E. SHELLEY,
                                            Appellant

                                             v.

        SOMERSET COUNTY JAIL; WARDEN, SOMERSET COUNTY JAIL
                 ____________________________________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                         (D.C. Civil Action No. 3-04-cv-00001)
                      District Judge: Honorable Joy Flowers Conti
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  November 3, 2014

             Before: AMBRO, VANASKIE and SLOVITER, Circuit Judges

                            (Opinion filed: November 6, 2014)
                                      ___________

                                        OPINION*
                                       ___________

PER CURIAM




*
 This disposition is not an opinion of the full court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Pro se appellant Barry Shelley appeals the District Court’s order enforcing a

settlement agreement with defendants Somerset County Jail and Timothy Mapes, the

jail’s warden. For the reasons set forth below, we will affirm the District Court’s order.

       Shelley initiated the case in 2004, filing a complaint in the District Court alleging

that the defendants failed to protect him from another prisoner in violation of his rights

under the Eighth Amendment. In 2008, after various proceedings not relevant here, the

District Court appointed counsel to represent Shelley. Magistrate Judge Pesto held a

series of settlement conferences with the parties, and on April 19, 2011, the defendants

agreed to pay Shelley $5,000 in exchange for his withdrawing his failure-to-protect

claim. After those terms were apparently agreed to, however, Shelley made the

additional request that Somerset County waive the $3,420 in fines that he owed. Counsel

for defendants promised to look into this, and the conference ended. On August 21,

2012, counsel for the defendants informed the Magistrate Judge that they would pay the

agreed-upon $5,000 to Shelley and also pay to discharge his $3,420 in fines. Along with

this letter, counsel forwarded a release to Shelley.

       For reasons that are not entirely clear, Shelley refused to sign the release. Due to

her unhappiness with this decision, Shelley’s counsel requested, and was granted, leave

to withdraw. The defendants then filed a motion seeking to enforce what they perceived

to be a binding settlement agreement. The Magistrate Judge concluded that Shelley had

agreed to settle the case, and thus recommended that the District Court grant the motion.

Shelley objected, claiming that he had not authorized his attorney to settle and had
                                              2
actually asked her to request a jury trial, and that a written agreement had never been

signed. The District Court overruled the objections and approved and adopted the report

and recommendation. The Court concluded that an oral settlement agreement was fully

enforceable and that the parties had reached an agreement at the April 19, 2011

settlement conference. Therefore, the Court dismissed the case with prejudice and

ordered the defendants to pay over $5,000 for Shelley and $3,420 to cover the fines.

Shelley then filed a timely notice of appeal to this Court.

       The validity and enforceability of a settlement agreement is governed by state

contract law. See Am. Eagle Outfitters v. Lyle & Scott Ltd., 584 F.3d 575, 582 (3d Cir.

2009); Tiernan v. Devoe, 923 F.2d 1024, 1032-33 & n.6 (3d Cir. 1991). Under

Pennsylvania law, “the test for enforceability of an agreement is whether both parties

have manifested an intention to be bound by its terms and whether the terms are

sufficiently definite to be specifically enforced.” Channel Home Ctrs. v. Grossman, 795
F.2d 291, 298-99 (3d Cir. 1986). The first of those questions is factual in nature, and the

Court will review the District Court’s factual determinations for clear error. Tiernan, 923
F.2d at 1031 n.5. The second involves a legal conclusion, which the Court will review de

novo. Am. Eagle Outfitters, 584 F.3d at 585.

       Here, the District Court, adopting the finding of the Magistrate Judge, see Ross v.

Varano, 712 F.3d 784, 789 n.2 (3d Cir. 2013), concluded that the parties agreed to settle

the case at the April 19, 2011 settlement conference. This was not clearly erroneous. In

their filings in the District Court, counsel for defendants and former counsel for Shelley
                                              3
both represented that Shelley had agreed at the conference to settle his claim for $5,000;

crucially, the Magistrate Judge, who was present throughout the negotiations, agreed with

counsels’ recollection. See Lynch, Inc. v. SamataMason, Inc., 279 F.3d 487, 489-92 (7th

Cir. 2002) (magistrate judge’s recollection of terms of oral settlement sufficient for

enforcement).1 While Shelley apparently added an extra term — the discharge of his

fines — after the agreement had been reached, he “cannot now seek to invalidate the

agreement by asserting essential terms of the agreement after settlement negotiations

were complete.” Storms ex rel. Storms v. O’Malley, 779 A.2d 548, 558 (Pa. Super. Ct.

2001).

         On appeal, Shelley argues that the agreement is not enforceable because it was

never reduced to writing and because he had told his counsel that he wanted to proceed to

trial. These arguments are not persuasive. First, it is well established that “[w]here the

parties have agreed on the essential terms of a contract, the fact that they intend to

formalize their agreement in writing but have not yet done so does not prevent

enforcement of such agreement.” Mazzella v. Koken, 739 A.2d 531, 536 (Pa. 1999).

Second, while Shelley contends that he wished to take his claim to trial, there is no

1
  We recognize that the Magistrate Judge, in a contemporaneous minute entry, described
the settlement as “tentative.” However, given the deference we accord judges in
interpreting their own statements, see generally In re Asbestos Prods. Liab. Litig., 718
F.3d 236, 244 (3d Cir. 2013), and the Magistrate Judge’s subsequent, more detailed
factual findings, we are satisfied that the Magistrate Judge meant merely that the parties
still planned to memorialize their agreement, not that no binding agreement had been
reached. See generally Mastroni-Mucker v. Allstate Ins. Co., 976 A.2d 510, 522 (Pa.
Super. Ct. 2009) (enforcing an oral contract containing similar terns).
                                              4
suggestion that he expressed this desire at the settlement conference. See, e.g., Am.

Eagle Outfitters, 584 F.3d at 582 (explaining that the relevant inquiry is objective, not

focused on the “inner, subjective intent of the parties”). (Shelley’s claim that he would

resolve his case only via trial is also belied by his appellate brief, in which he asks the

Court to remand the case “for settlement and/or trial.”). In any case, Shelley has

provided us with no basis to conclude that the Magistrate Judge’s recollection of

conference is clearly erroneous. See, e.g., Gevas v. Ghosh, 566 F.3d 717, 719 (7th Cir.

2009).

         Accordingly, we will affirm the District Court’s order.2




2
  At the very end of his appellate brief, Shelley states that if the Court “cannot see
plaintiff’s points named,” he wishes to voluntarily dismiss his appeal. Because of the
condition that Shelley placed on this “motion” — that is, the request becomes effective
only if this Court determines that Shelley’s appeal lacked merit — the defendants were
required to file a response brief and we were required to review the parties’ arguments.
Accordingly, Shelley’s request is not “in the interest of justice or fairness,” Am. Auto
Mfrs. Ass'n v. Mass. Dep't of Envtl. Prot., 31 F.3d 18, 22 (1st Cir. 1994), and we deny it,
see Ford v. Strickland, 696 F.2d 804, 807 (11th Cir. 1983) (en banc) (denying Rule 42(b)
motion because it was not presented until after briefing was completed and the Court had
invested time in reviewing the appeal).
                                               5